Citation Nr: 1513605	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-07 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for low back strain, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for left hip disability.

3.  Entitlement to service connection for right hip disability.

4.  Entitlement to service connection for left shoulder disability.

5.  Entitlement to service connection for right shoulder disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  




REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1999 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was later transferred to the VA RO in Waco, Texas.  

The rating decision on appeal denied the claim for an increased rating for a back disorder, and denied service connection claims for neck and bilateral knee, hip, and shoulder disorders.  In October 2014, the Board remanded the claims for additional development and medical inquiry.  Following such development and medical inquiry, the RO, in a January 2015 rating decision, granted the claims to service connection for neck and bilateral knee disorders.  The RO continued to deny the claim for increased rating, and the claims to service connection for hip and shoulder disorders.  

In lay statements of record, the Veteran has indicated that her lower back disorder may render her unemployable.  As such, a claim to a TDIU has been added to the list of claims on appeal, and should therefore be adjudicated by the RO.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
The claim to a TDIU and the issues regarding service connection for shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Issues regarding service connection for rickets, vitamin D deficiency, and fibromyalgia have been raised by the record in a March 2012 statement by the Veteran, and in treatment records submitted by the Veteran in January 2015.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has been added to the record since the January 2015 supplemental statement of the case (SSOC), and has been considered pursuant to the Veteran's December 2014 waiver of initial review of the evidence by the AOJ.  38 C.F.R. §§ 19.31, 20.1304(c) (2014). 

FINDINGS OF FACT

1.  The record contains no relevant medical or lay evidence indicating, between February 7, 2010 and February 7, 2011, that the Veteran's forward flexion of the thoracolumbar spine was less than 60 degrees, that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees, or that she had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.     

2.  The record indicates that between February 7, 2011 and November 6, 2014, the Veteran had pain-free forward flexion of the thoracolumbar spine in excess of 30 degrees.  

3.  Since November 6, 2014, the record indicates that the Veteran's pain-free forward flexion of the thoracolumbar spine has been less than 30 degrees.  

4.  The record indicates that the Veteran has not experienced incapacitating episodes during the appeal period as the result of her service-connected lower back disorder, nor any associated neurological disabilities.  

5.  The Veteran does not have a left hip disorder.  

6.  The Veteran does not have a right hip disorder.  


CONCLUSIONS OF LAW

1.  Between February 7, 2010 and February 7, 2011, the criteria for a rating in excess of 10 percent, for the Veteran's service-connected lower back disability, had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (2014).

2.  Between February 7, 2011 and November 6, 2014, the criteria for a rating in excess of 20 percent, for the Veteran's service-connected lower back disability, had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (2014).

3.  Since November 6, 2014, the criteria for a 40 percent rating, for the Veteran's service-connected lower back disability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235-5243 (2014).

4.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

5.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of a March 2011 letter sent to the Veteran.  The letter informed the Veteran of her duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).      

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA afforded the Veteran VA compensation examinations during the appeal period.  Further, VA obtained the Veteran's STRs, and available post-service medical records relevant to her claims.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Claim for Increased Rating

The Veteran claims entitlement to an increased rating for a service-connected lower back disorder.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

In May 2002, the RO granted service connection for the Veteran's lower back disorder, and rated the disorder as 10 percent disabling.  The Veteran did not appeal that rating.  On February 7, 2011, she filed a claim for increased rating for the disorder.  In the September 2011 rating decision on appeal, the RO granted an increased rating of 20 percent effective the date of claim in February 2011.  The Veteran appealed the assigned disability rating.  In this matter, the Board will consider whether a higher rating has been warranted from February 7, 2010 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Back disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  38 C.F.R. § 4.71a.  Evaluations of 10, 20, 40, 50, 60, and 100 percent are authorized for such thoracolumbar spine disorders as spasm, limitation of motion, intervertebral disc syndrome (IVDS), and ankylosis.  As the Veteran's primary back disorder has been rated as 10 and 20 percent disabling during the length of the appeal period, the Board will limit its analysis of the rating criteria to whether the 20, 40, 50, 60, or 100 percent ratings have been authorized.  

Under the General Rating Formula, an evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for favorable ankylosis of the entire thoracolumbar spine, or for forward flexion limited to 30 degrees or less.  An evaluation of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent is warranted for unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis of the thoracolumbar spine is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months is assigned a 20 percent rating.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).   

In this matter, the relevant evidence of record consists of VA treatment records dated since February 2010, lay statements from the Veteran, and VA examination reports dated in March 2011 and November 2014.  As will be discussed fully below, this evidence indicates that a rating in excess of 10 percent is unwarranted prior to February 7, 2011, that a rating in excess of 20 percent is unwarranted between February 7, 2011 and November 6, 2014, and that a 40 percent rating is warranted thereafter.

With regard to the one year period prior to the date of claim on February 7, 2011, a rating in excess of 10 percent is unwarranted because the record is largely silent regarding the severity of the Veteran's back disorder during this one-year period.  The record contains VA treatment records dated between February 7, 2010 and February 7, 2011 which note the Veteran's lower back pain and stiffness.  However, none of these records indicates specific range of motion measurements, indicates incapacitating episodes due to IVDS, indicates ankylosis, indicates muscle spasm or guarding severe enough to result in an abnormal gait, or indicates abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

With regard to the period of time between February 7, 2011 and November 6, 2014, a rating beyond the currently assigned 20 percent is unwarranted.  None of the evidence dated during this time period indicates ankylosis, incapacitating episodes, or indicates forward flexion of 30 degrees or less.  Rather, the evidence dated during this period of the appeal indicates milder symptomatology.  Of particular note are the findings of the March 2011 VA examiner.  The examiner noted the Veteran's complaints of severe pain, stiffness, and weakness in her lower back and buttocks, and on the back of her upper legs.  But the examiner found no evidence of ankylosis, no evidence of incapacitating episodes, and forward flexion of 50 degrees.  Further, the examiner noted x-ray evidence indicating a normal lower back.  In closing the report, the examiner diagnosed the Veteran with chronic lumbar strain.  Moreover, VA treatment records dated during this period do not indicate ankylosis, incapacitating episodes, or forward flexion limited to 30 degrees or less.  

Since November 6, 2014, the Board finds a 40 percent rating warranted.  In the VA examination on that date, the examiner noted forward flexion of 90 degrees.  However, the examiner noted objective evidence of pain on motion at 20 degrees forward flexion and indicated expressly that the Veteran had functional loss due in part to "pain on movement[.]"  Based on this evidence, a 40 percent rating is warranted.  See Deluca, supra.  

To deny a claim for increased rating, the preponderance of the evidence must be against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In cases where the preponderance of the evidence is in the claimant's favor, or where the evidence does not preponderate against the claim, the claim should be granted.  Alemany v. Brown, 9 Vet. App. 518 (1996).  Given the favorable evidence of record since November 6, 2014, the Board cannot find that a preponderance of the evidence is against the Veteran's claim for increased rating beyond 20 percent.  Indeed, the evidence is in equipoise on the issue of whether the Veteran's pain-free forward flexion exceeds 30 degrees.  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt, and thereby grant the Veteran's claim for an increased rating to 40 percent.  38 U.S.C.A. § 5107(b).

A preponderance of the evidence is, however, against any claim to a rating in excess of 40 percent.  The Veteran's symptomatology does not rise to the level of the criteria necessary for higher ratings of 50, 60, or 100 percent.  As noted earlier, there is no evidence that the Veteran cannot move any portion of her spine at all, such that a finding of ankylosis would be made.  Nor is there evidence of incapacitating episodes, which are defined by regulation as a period of bed rest prescribed by a physician.  Therefore, the higher ratings are inapplicable at any time during the appeal period.   

With regard to the neurological aspects of a lumbar disorder, i.e., radiculopathy into the legs, Note (1) under the General Rating Formula directs VA to rate separately under an appropriate DC "any associated objective neurologic abnormalities[.]"  In this matter, the preponderance of the evidence indicates that the Veteran does not have IVDS such that additional separate ratings should be established.  The Board notes the Veteran's complaints of radiating pain into her lower back, buttocks, and upper legs.  However, the medical evidence of record establishes that the pain is not due to IVDS.  The March 2011 and November 2014 VA examiners diagnosed the Veteran with lumbar strain, and noted x-ray evidence indicating an absence of degenerative changes in the lower spine.  Further, the November 2014 examiner expressly stated that the Veteran did not have radiculopathy, "neurologic abnormalities," IVDS, or arthritis associated with her lumbar disorder.  

The Board has considered the lay statements of record from the Veteran.  Lay persons are competent to attest to symptoms that may be observed or sensed, such as pain and limitation of motion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements are of probative value on the issue of the way in which pain affects her ability to move.  However, lay evidence regarding whether a rating in excess of 40 percent has been warranted here is of limited probative value.  The specific degree to which her motion is limited, in addition to the questions of whether she has ankylosis or incapacitating episodes, are medical determinations.  The Veteran is not competent to render a medical opinion on these matters.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's back disability is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.71a.  Specifically, the Veteran's symptomatology (pain, weakness, and limitation of motion) is expressly listed in the relevant rating criteria.  There is no showing of other symptoms not contemplated.  The schedular rating criteria reasonably describe her disability picture, therefore.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for neck and bilateral knee disorders in addition to her back disorder.  The Veteran has at no point during the current appeal indicated that her service-connected back disorder results in further disability when looked at in combination with the other service-connected disorders.      

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's back disorder.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.

Service Connection for a Hip Disorder

The Veteran claims service connection for a bilateral hip disorder.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran maintains that she experiences pain in her hips and therefore has hip disorders.  She also complained of hip discomfort during service.  Nevertheless, service connection is unwarranted here - although the Veteran's complaints of pain are credible, the preponderance of the evidence indicates that she has no current hip disorder to account for those complaints.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).

The Veteran underwent VA compensation examination of her hips twice during the appeal period - in August 2011 and November 2014.  Each examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  Each examiner expressly found the Veteran to be without a diagnosable hip disorder.  And each examiner supported their findings with a rationale, explaining that it was likely pain associated with the Veteran's lumbar strain that was causing discomfort in the hip regions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Lastly, the VA treatment records dated until as recent as March 2015 do not contain any medical diagnoses of a hip disorder.      

In sum, no competent evidence of record counters the VA examination findings that the Veteran has no diagnosed hip disorder.  As such, the Veteran has no current hip disability for VA disability compensation purposes.  38 C.F.R. § 3.303.  In the absence of proof of a current disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a service connection finding for a hip disorder is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.










	(CONTINUED ON NEXT PAGE)
ORDER

Prior to February 7, 2011, a rating in excess of 10 percent, for the service-connected lower back disorder, is denied.  

Between February 7, 2011 and November 6, 2014, a rating in excess of 20 percent, for the service-connected lower back disorder, is denied.  

From November 6, 2014, a 40 percent rating is granted for the service-connected lower back disorder, subject to laws and regulations governing the payment of monetary benefits.  

Entitlement to service connection for a left hip disorder is denied.   

Entitlement to service connection for a right hip disorder is denied.   


REMAND

Evidence of record establishes that the Veteran has current shoulder disorders (i.e., impingement syndrome in each shoulder).  Nevertheless, the claims to service connection for shoulder disorders must be remanded because they are inextricably intertwined with the issues referred in the Introduction section of this decision.  Action on the claim to service connection for shoulder disorders must be deferred until the referred issues (i.e., fibromyalgia, rickets, and a vitamin D deficiency) have been resolved, or have been appealed to the Board.  See Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001) (separate claims should be adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 

Lastly, in lay statements of record, the Veteran has indicated that her lower back disorder may render her unemployable.  A claim to a TDIU should therefore be adjudicated by the RO.  See Rice, supra.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claims regarding service connection for fibromyalgia, rickets, and a vitamin D deficiency.  

2.  Provide notice to the Veteran concerning how she can substantiate a claim for an increased rating on the basis of TDIU.  Request that the Veteran complete and return a TDIU claim form, VA Form 21-8940. 

3.  The issues regarding service connection for shoulder disorders, and an issue regarding entitlement to a TDIU, should then be readjudicated in light of the evidence of record to include any decision rendered on the issues addressed in paragraph (1) above.  If an appealed issue remains denied, the Veteran should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto.

Please note that each claim to service connection for a shoulder disorder is inextricably intertwined with the referred issues noted earlier, and cannot be decided until the referred issues have been finally adjudicated, or have been appealed to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


